FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DRIAWAN LUKMAN,                                  No. 12-70624

               Petitioner,                       Agency No. A095-634-616

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Driawan Lukman, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Lukman’s motion to reopen

as untimely where the motion was filed over four years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Lukman failed to present sufficient evidence of

changed circumstances in Indonesia to qualify for the regulatory exception to the

time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,

597 F.3d at 989. We reject Lukman’s contentions that the BIA failed to explain its

decision adequately and failed to consider evidence. See Najmabadi, 597 F.3d at

990 (“[t]he [BIA] does not have to write an exegesis on every contention.”)

(internal quotes omitted).

      In light of our prior decision in Lukman v. Holder, No. 07-74179 (9th Cir.

Aug. 23, 2010), the BIA also did not abuse its discretion in denying the motion to

reopen to consider our decisions in Wakkary v. Holder, 558 F.3d 1049 (9th Cir.

2009), and Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-70624